DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the moveable part as a wheel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 21-40 are objected to because of the following informalities: the claims include numerous grammatical issues (see for instance the half-filled line of claim 1, the missing article preceding “seated” in claim 24, etc.), many of which are apparently based on translation from the foreign-filed PCT application.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims include numerous phrases that are unclear, which are apparently based on translation from the foreign-filed PCT application.  While several instances are noted below, it is recommended that the claims as a whole be reviewed for clarity.
The first lines of claim 1 are unclear.  Is the claim directed to a chair that has a weight-receiving part on a seat, the weight-receiving part having a changeable height?
Claim 22 recites the limitation "the allowed/suppressed states" in lines 1-2 and “the changed operation state” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  It is not clear whether the “engaged” part and “engaging” part are intended to be the same component.  Moreover, the language and punctuation make the intent of the claim unclear.

Claim 26 recites the limitation "the allowed/suppressed states" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 26-31 recite various components (including “engaged” and “engaging” parts, “recess[es],” and “operating” parts and members) that have already been introduced or appear multiple times.  It is unclear which, if any, of these are intended to be the same components.
Claims 32 and 33 recite various limitations that appear to repeat limitations recited in claims 21 and/or 22.  It is unclear how these limitations should be interpreted.  Further, it is unclear what “changeable inter-shafts distance via rotating shafts…” in claim 32 could refer to (as well as “where the inter-shafts distance decreases…” etc.).  And it is unclear how “the seat does not operate in the front-rear direction” or “is operable” in general as in claim 33.  Does this refer to the “movable part?”
Claim 34 recites the limitation “the operation direction” in line 1 and "the allowed/suppressed states" in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Further, it is unclear what “the allowed/suppressed states of the operation in at least one of the directions are changed” is intended to convey.
Claim 36 recites the limitation "the load" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further, claim 36 recites “a chair.”  It is unclear if this is the chair of claim 21 or a new limitation.
Claims 22-40 are deemed indefinite because they are dependent on indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 34-38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock (GB 2340746 as provided by Applicant).
Regarding claim 21, Hancock discloses a chair, wherein a weight-receiving part (including 31) the height position of which changes due to a person sitting on a seat surface, is provided on a seat, the change of the height position is mechanically transmitted to a control mechanism (32, 33, etc.) configured to control an operation of a movable part (8, 10 and/or 34), and the control mechanism changes the operation of the movable part between allowed and suppressed states (this is the general manner of operation as best understood).  
Regarding claim 22, Hancock further discloses the control mechanism changes the allowed/suppressed states of the operation of the movable part when an engagement state between an engaged part provided in one of the movable part and a support part configured to operatively support the movable part and an engaging part provided in the other of the movable part and the support part changes due to a, load applied by seated person, and when the load applied by seated person is removed, the control mechanism returns the changed operation state to an original state by an elastic member (this is the case as best understood; various components of or connected to 6 and 10 serve to engage and support as claimed while at least member 20 provides elastic return).  

 Regarding claim 35, Hancock further discloses the movable part is the seat (at least in part).  
Regarding claim 36, Hancock further discloses in a chair in which the seat tilts at least back and forth, when the load applied by seated person is removed in a state where the seat tilts forward, the seat tilts rearward and the engaging part engages with the engaged part in the middle thereof (the device would be capable of such operation at least as best understood).  
Regarding claim 37, Hancock further discloses the seat is attached to a one-direction operating part operable in one of a front-rear direction and a right-left direction, the one-direction operating part is operatively supported by an other-direction operating part operable in the other of the front- rear direction and the right-left direction, the other-direction operating part is operatively supported by a seat support part, and the control mechanism is configured between the one-direction operating 20Application No. Not Yet AssignedDocket No. P191 067USOO part and the other-direction operating part and/or between the other-direction operating part and the seat support part (various components could be used to meet these limitations).  
Regarding claim 38, Hancock further discloses a back frame is attached to the seat.  
Regarding claim 40, Hancock further discloses the movable part is a wheel configured to make a chair main body movable (member 8 for instance could be viewed as a “wheel”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 23-33 and 39, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock.
Regarding claims 23 and 24, Hancock discloses a chair as explained above including engaged and engaging parts including recesses and configured to engage/disengage based on a load applied by a seated person as well as elastic force for engaging component, but may not clearly disclose the arrangement as claimed (i.e. explicit description of the elastic force or the allowed/suppressed arrangement as claimed).  However, as duplication, rearrangement, reversal, etc. of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve comfort and safety for various users.
Regarding claim 25, Hancock discloses a chair as explained above but does not specifically disclose a plurality of locations.  However, as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve comfort and safety for various users.
Regarding claims 26-31, Hancock discloses a chair as explained above including engaged and engaging parts including recesses and configured to engage/disengage based on a load applied by a seated person as well as elastic force for engaging component, but may not clearly disclose the arrangement as claimed (i.e. explicit description of the elastic force or the allowed/suppressed arrangement as claimed).  However, as duplication, rearrangement, reversal, etc. of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before 
Regarding claims 32 and 33, Hancock discloses a chair as explained above as well as various links, rotating shafts, elastic bodies, and movable parts, but may not clearly disclose the arrangement as claimed (particularly in light of the 35 USC 112 issues).  However, as duplication, rearrangement, reversal, etc. of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed as best understood based on normal variation to improve comfort and safety for various users.
Regarding claim 39, Hancock discloses a chair as explained above but does not disclose a caster.  Casters are old and well-known for use in chairs and it accordingly would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a caster as claimed based on normal variation to improve comfort and convenience for various users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/               Primary Examiner, Art Unit 3636